Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 10, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  138500 & (14)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 138500
                                                                   COA: 290555
                                                                   Oakland CC: 2007-218065-FC
  LABEED SAMI NOURI,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 13, 2009 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 10, 2009                      _________________________________________
         p0407                                                                Clerk